IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


GLEN WILLOW PROPERTIES, LLC                               : No. 94 MM 2017
                                                          :
                  v.                                      :
                                                          :
INDUSTRIAL ORCHARDS LAND                                  :
ASSOCIATES, LP AND MAHMOOD                                :
CHOUDHURY D/B/A INDUSTRIAL                                :
ORCHARDS LAND ASSOCIATES, LP                              :
--------------------------------------------------------- :
ORCHARDS INDUSTRIAL LAND                                  :
ASSOCIATES, L.P.                                          :
                                                          :
                  v.                                      :
                                                          :
GLEN WILLOW PROPERTIES, LLC                               :
---------------------------------------------------       :
ORCHARDS INDUSTRIAL LAND                                  :
ASSOCIATES, L.P.                                          :
                                                          :
                  v.                                      :
                                                          :
JPMORGAN CHASE BANK, N.A.                                 :
                                                          :
                  v.                                      :
                                                          :
GLEN WILLOW PROPERTIES, LLC                               :
                                                          :
                                                          :
CROSS PETITION OF: JP MORGAN                              :
CHASE BANK, N.A.                                          :

                                             ORDER
PER CURIAM

       AND NOW, this 13th day of July, 2017, the Petition for Leave to File Cross-

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.